DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Claims 1-17 and 19-27 have been presented for examination based on the application filed on 12/16/21.
Claims 19 is newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on the amendment.
Claims 1-14, 17, 19, 20-27 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiwari et al (US PGPUB No. 20180075168), in view of Tierney et al (US PGPUB No. 20180276319), further in view of Mair (USPGPUB No. 20190188477).
Claim 15 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Tiwari, in view of Tierney, in view of Mair, further in view of Dharmalingam; Vinoth et al (USPGPUB No. 20160239199).
Claim 16 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Tiwari, in view of Tierney, in view of Mair, further in view of Rom; Shay et al (USPGPUB No. 20200082633).
This action is made Non-Final.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 17013505, filed 9/04/2020 claims priority to following Provisional Application(s) 62897159, filed 09/06/2019; 62940040, filed 11/25/2019; 62980932, filed 02/24/2020 and 63016131, filed 04/27/2020. 
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.10-11:
In the rejection of claim 1, the Office relies on Tiwari at paragraphs ¶[0110]- [0114] and ¶[0117]-[0119] to allegedly teach “optimizing technical specifications that identify attributes of equipment.” Examiner AFCP 2.0 Interview Summary Record at 1. Applicant disagrees that Tiwari discloses “optimizing technical specifications that identify attributes of equipment.” The Office argues Tiwari discloses this element because Tiwari discloses mapping with a mapping module and using location-based restraints during component selection. /d. However, Tiwan does not disclose “optimizing technical specifications that identify attributes of equipment.” Rather, Tiwari merely teaches selecting components that meet requirements based on items listed in a manufacturer's database, which is not “optimizing technical specifications,” as recited in claim 1. Thus, 7iwari does not teach or suggest “optimizing technical specifications that identify attributes of equipment” as claimed.

(Response 1) Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant is implying meaning into “optimizing technical specifications that identify attributes of equipment” where optimizing can mean anything. Tiwari: [00118]-[0119] selects the component/equipment based on user requirements, where “the system 100 automatically selects components from a manufacturer's database, which are able to meet the user requirements and are appropriate for the building….For each component, the system 100 also evaluates the parameters such as coverage (radial range, angular range), detection performance (e.g. detection probability), accuracy, battery life, wireless connectivity, false alarm likelihood, false alarm probability, and the like. Constraints on placement of components such as, compatibility of doors and windows and possible constraints on the location are also reviewed prior to selecting the components.” --- here the parameters can be attributes and evaluation of the attributes can be optimization leading to selection and placement of the specific equipment. These are all the technical specification wherein the system optimizes them based on user requirements (equivalent to functional requirement or equipment specification claimed above) that would be required to make the equipment selection based on what is available (e.g. from manufacturer’s database)). If applicant intends a specific interpretation of “optimization” then it must be claimed specifically instead of being alleged vaguely as not being taught. E.g. taking generic specification and finding specific product(s) based on user requirements/standards/availability and then using the specification of the specific selected product to continue with the claim. Note Mair teaches optimization of the attributes in [0049] “…. Based on images 245 and additional sensor data 255 received from the one or more autonomous robots 290, the object mapping engine may identify a plant, a sofa, a television, three stools, a counter, a stove, a table, and a shelf….” To identify a specific object.
(Argument 2) Applicant has argued in Remarks Pg.11:
In further rejection of claim 1, the Office relies on ¶ [0110] of Tiwari to disclose “wherein the optimizing includes at least one of using a trained machine learning algorithm.” Office Action at 7. Applicant disagrees. The machine learning mentioned in ¶ [0110] of Tiwari occurs in the context 7iwaris Localization and Measurement (“LAM”) Module of the “Planning and Quoting” phase rather than the “Selecting System Components’ phase. Tiwari’s LAM module “automatically measure[s] and localize[s] various environmental attributes onto the 2D and/or 3D map of the room,” and it uses machine learning to “classify all the new point-in-time measurements with one of the possible room lighting conditions.” Tiwari at Jf] [0110], [0115] (emphases added). As such, Tiwari does not disclose using machine learning in the context of equipment technical specifications for “optimizing technical specifications.”

(Response 2) The use of machine learning is performed in context of LAM module in the “[0101] ii. Localization and Measurement Module” --- The LAM module as 
[0006] Capturing dimensions can include auto detecting doors and window frames as shown in the image. The step of capturing dimensions can also include recording the distances, azimuth angles, and direction from the first location to various points of the floor-to-wall intersections. Capturing dimensions can further include correcting the distances and angles for errors to produce a two-dimensional image of the room geometry. 

[0110] The size and shape of doors and windows in a room can be obtained by performing image content analysis over panoramic images of the room captured by the mapping module 606. Image content analysis can also be performed over aerial or exterior images of the building and/or site to obtain location of neighboring buildings/external obstacles and the orientation of the building. The magnetic azimuth readings (e.g., from a mobile device compass) associated with points on doors/windows are used to obtain the position of doors and/or windows relative to sun. All possible lighting conditions can be defined for a building or zone within the building, using already associated illuminance measurement data and a machine learning algorithm to classify all the new point-in-time measurements with one of the possible room lighting conditions.
…
[0115] The LAM module 310 is thus able to automatically measure and localize various environmental attributes onto the 2D and/or 3D map of the room. The module also allows a user to manually specify the location of various objects like router, lighting fixtures, furniture, etc. within the room. This detailed building information model is then used by other modules or external systems to assist with building operations and maintenance.

The classification of the point-in-time (is used by the mapping module 606) for objects like door and windows. Mair is used none the less to teach the full limitation.
(Argument 3) Applicant has argued in Remarks Pg.11-12:
Further, in rejecting claim 1, the Office alleged Mair teaches “optimizing technical specifications that identify attributes of equipment, wherein the optimizing includes at least one of using a trained machine learning algorithm or running a plurality of simulations.” Office Action at 9. Here, the Office cited to paragraph [0026] of Mair, which relates to “object mapping” and states “[t]he object label each identify a portion of the mapping as corresponding to a particular object, as well as a location of the particular object within the mapping of the property.” /o. The Office states that this portion of paragraph [0026] “is considered as optimizing the technical specification of attributes (what is this object?, where is it located?) of the object with the object mapping engine.” Office Action at 9. Applicant respectfully disagrees. The portion identified by the Office does not “optimiz[e] technical specifications” as claimed in claim 1. Rather, paragraph [0026] of Mair merely identifies objects present in a mapping. Mair does not teach “optimizing technical specifications” to then “identify attributes of equipment.”

Further, the Office states that Mair teaches “wherein the optimizing includes at least one of using a trained machine learning algorithm or running a plurality of simulations” where Mair states that “[i]Jn some implementations, the object mapping engine may include an artificial neural network.” Office Action at 10. Again, applicant respectfully disagrees. Merely by mentioning an “object mapping engine may include an artificial neural network” Mair does not teach or disclose using machine learning or running a plurality of simulations to “optimiz[e] technical specifications” to then “identify attributes of equipment’ as claimed in claim 1.

(Response 3) Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The limitation in claim 1 states: 
	Claim 1:….
optimizing technical specifications that identify attributes of equipment, wherein the optimizing includes at least one of using a trained machine learning algorithm or running a plurality of simulations;…
Mair teaches optimizing the technical specification (e.g. measurements of the object from LIDAR) to identify attributes of the object, as in what object it is and where it is located, as disclosed in [0026] and uses the neural network to achieve the mapping. Mair teaches: 
[0004] Processing images or 3D mappings to perform object recognition can be accomplished in a variety of ways. One such method is using a neural network. Neural networks are machine learning models that employ one or more layers to create an output, e.g., a classification, for a received input. Some neural networks include one or more hidden layers in addition to an output layer. The output of each hidden layer is provided as an input to a next layer in the neural network, i.e., a next hidden layer or an output layer of the neural network. Each layer of the neural network generates an output from a received input in accordance with current values of a respective set of parameters. Neural networks can undergo training to increase the accuracy of the neural network outputs. 
…
[0026] The object mapping engine 120 receives the mapping 115 of the property, the image data, and the LIDAR data. Based on the received information, the object mapping engine 120 generates an object mapping 125 of the property. The object mapping 125 of the property is similar to the mapping 115 of the property, except that the object mapping 125 includes a plurality of object labels. The object labels each identify a portion of the mapping 115 as corresponding to a particular object, as well as a location of the particular object within the mapping 115 of the property. [this is considered as optimizing the technical specification of attributes (what is this object?, where is it located?) of the object with the object mapping engine 120] The object labels are determined based on identifying objects using the image data, the LIDAR data, or a combination of both, received by the object mapping engine 120.
[0056] In some implementations, the object mapping engine 220 may include an artificial neural network [this is considered as machine learning implementation of object mapping engine 120], such as a deep convolutional neural network that is configured to identify objects from the images 245 or additional sensor data 225, or of identifying objects from the mapping 215 of the property. The artificial neural network may also be capable of mapping the identified objects to appropriate areas of the property to generate the object mapping 225.
Applicant has not rebutted the teachings of Mair with any argument or evidence to the contrary. Please see detailed rejection. 
(Argument 4) Applicant has argued in Remarks Pg.12-13:
Additionally, in rejecting claim 1, the Office relied on ¶] [0118]-[0119] of Tiwari to disclose “identifying equipment in a database based on the optimized technical specifications.” Office Action at 7. As mentioned above, Tiwari discloses selecting components that meet user requirements, parameters, and constraints that are available in the manufacturer's database. Tiwari at ¶ [0118]-[0119]. As such, Applicant disagrees that Tiwari discloses “identifying equipment in a database based on the optimized technical specifications” because Tiwari is silent on any method of "identifying equipment.” Tiwari merely states selected components “are able to meet the user requirements and are appropriate for the building,” but this assertion does not explain whether the any equipment was “[identified] in a database based on the optimized technical specifications.” /d. Therefore, Tiwari does not disclose or reference “optimizing technical specifications” to then “identify[] equipment in a database” based on the relationship between the optimized technical specifications and the equipment in a database as detailed in the specification: [0167] (cite omitted).

(Response 4) Tiwari teaches optimizing technical specifications  (Tiwari: [00116]-[0119]) that identify attributes of equipment (Tiwari: [00118]-[0119] selects the component/equipment based on user requirements, where “the system 100 automatically selects components from a manufacturer's database, which are able to meet the user requirements and are appropriate for the building….For each component, the system 100 also evaluates the parameters such as coverage (radial range, angular range), detection performance (e.g. detection probability), accuracy, battery life, wireless connectivity, false alarm likelihood, false alarm probability, and the like. Constraints on placement of components such as, compatibility of doors and windows and possible constraints on the location are also reviewed prior to selecting the components.” --- parameters such as coverage (radial range, angular range)1, detection performance (e.g. detection probability), accuracy, battery life, wireless connectivity, false alarm likelihood, false alarm probability are all the technical specification system optimizes .
No new arguments are made for the dependent claims other than ones already addressed above. Applicants are encouraged to request an interview to further clarify the scope of “optimization” in the claim. Specific examples such as [0167] cannot be read as limiting how the optimization should be defined. Examiner respectfully maintains the rejection.
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended claim 19 now has 2 issues. 
Claim 1: …
optimizing technical specifications that identify attributes of equipment, wherein the optimizing includes at least one of using a trained machine learning algorithm or running a plurality of simulations;

Claim 19: The structural design system of claim 1, wherein optimizing technical specifications includes running a plurality of simulations.

If the “a trained machine learning algorithm” option is selected as the alternate then where in there is support to run both “a trained machine learning algorithm” and “a plurality of simulations”. This might also cause written description rejection in future if not corrected. 
If the “running a plurality of simulations” option is selected, then its unclear if the “a plurality of simulations” is a the same instance of simulation as in claim 1 or a new instance (because of “a” instead of “the”). Further this limitation would be redundant and does not further limit  the claim under this option even if the simulation is same instance as claim 1. 
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-14, 17, 19, 20-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiwari et al (US PGPUB No. 20180075168), in view of Tierney et al (US PGPUB No. 20180276319), further in view of Mair (USPGPUB No. 20190188477).
Regarding Claims 1, 26 and 27 (Updated 3/18/21)
Tiwari teaches a structural design system for selecting equipment for use in buildings (Tiwari: Fig.2J & 2K [0197]-[0199], Fig. 5I [0350]-[0351]), the system comprising: at least one processor  (Tiwari :[0079])) configured to/a computer-implemented structural design method (Tiwari: [0079]-[0081]) /a non-transitory computer readable medium comprising instructions that, when executed by at least one processor (Tiwari: [0079]), cause the at least one processor to execute operations enabling a structural design method for selecting equipment for use in buildings, the operations comprising: receive a floor plan demarcating contours of a room (Tiwari:[0259]-[0260] Fig.7B-7C, Also see [0087][0092][0093][0096] [0115][0165] for various details on the room; [0125] contour as room layout, created using the mapping module 302 as at least in [0096]-[0097] showing example with at least two adjacent rooms.[0260] designation of various rooms) ; receive a selection of at least one functional requirement or equipment specification associated with the room (Tiwari: See user functional requirements in [0267][0246] & [0117]; [0260] walls & hardware components associated with different room types, inner and outer walls) ;  (Tiwari: Fig.2J-2K [0197]-[0199] showing placement based analysis to obtain the best solution; In another embodiment - [0315]-[0323], selecting technical specification of the RF optimizing technical specifications  (Tiwari: [00116]-[0119]) that identify attributes of equipment (Tiwari: [00118]-[0119] selects the component/equipment based on user requirements, where “the system 100 automatically selects components from a manufacturer's database, which are able to meet the user requirements and are appropriate for the building….For each component, the system 100 also evaluates the parameters such as coverage (radial range, angular range), detection performance (e.g. detection probability), accuracy, battery life, wireless connectivity, false alarm likelihood, false alarm probability, and the like. Constraints on placement of components such as, compatibility of doors and windows and possible constraints on the location are also reviewed prior to selecting the components.” --- parameters such as coverage (radial range, angular range), detection performance (e.g. detection probability), accuracy, battery life, wireless connectivity, false alarm likelihood, false alarm probability are all the technical specification system optimizes based on user requirements (equivalent to functional requirement or equipment specification claimed above) that would be required to make the equipment selection based on what is available (e.g. from manufacturer’s database)), wherein the optimizing includes at least one of using a trained machine learning algorithm  (Tiwari : [0110]) or running a plurality of simulations; identifying equipment in a database based on closest matches between the optimized technical specifications and candidate technical specifications in the database (Tiwari See [0119]), wherein the closest matches are determined by a score assigned to the candidate technical specifications (Tiwari: [0116]-[0019] – user requirements and “appropriate for the building” include the regulatory standards like UL standards which are technical specification:
[0116] B. Obtaining User Requirements
[0117] Once the floor plan/building information model is complete, the user specifies the requirements. For example, the user can specify multiple partitions of the building so that each of the partitions can be planned and controlled independently. The user can also specify perceived threat at each entry/exit and the level of protection to each room based on importance/valuable. The user can further specify the presence of pets and protection preferences when away or at home. The user can use the mobile device interface to select the room or regions belonging to individual partitions. The user may then select functionality of each partition, for example, security, safety, home automation (lighting control, environmental monitoring, and self-monitoring and control). The user can also specify compliance for each functionality. For example for security functionality, the user can select the UL standards that the system must comply with. The user can also select the regulatory standards that the system should comply with. The system 100 automatically determines the applicable regulatory standards based on the location of the building. For example, in the United States, the system 100 would be able to determine the regulatory requirements for smoke and carbon dioxide sensors based on the state in which the building is located. 

[0118] C. Selecting System Components
[0119] After obtaining the user requirements, the system 100 automatically selects components from a manufacturer's database, which are able to meet the user requirements and are appropriate for the building. In doing so, the system 100 analyzes the building floor plan size and the number of rooms to determine the required system capacity. The system 100 also takes into account the types of available components such as, PIR/motion sensors, door/windows/contact sensors, glass break sensors, image sensors, video or infra-red cameras, heat, flame, smoke or carbon-monoxide detectors, sound detectors, shock detectors, vibration sensor, accelerometers, moisture detectors, humidity sensors, magnetic contacts, temperature sensors, photo-detectors, actuators e.g. key fob, garage door opener, sounders, panic buttons, thermostats, lighting and appliance control modules. For each component, the system 100 also evaluates the parameters such as coverage (radial range, angular range), detection performance (e.g. detection probability), accuracy, battery life, wireless connectivity, false alarm likelihood, false alarm probability, and the like. Constraints on placement of components such as, compatibility of doors and windows and possible constraints on the location are also reviewed prior to selecting the components. In addition, the system 100 allows a user to select the desired system control panel and selects system components that are compatible with the selected panel that meet user requirements

) ; and determining equipment placement locations for the identified equipment in the plurality of solutions (Tiwari: [0121]-[0128] at least in [0128] “… In another embodiment, mounting areas for all possible placement of windows are intersected with each other to find out which combination of intersections provides the best solution in terms of number of required sensors to protect all the available items in the room….”) ; receive a selection of a solution from the plurality of solutions, wherein the selected solution includes a particular one of the  equipment placement location (Tiwari: Fig.2J-2K [0197]-[0207][0121]-[0128]) ; receive instructions to vary the particular equipment placement location ; (Tiwari: [0207]; [0150] iterative approach; [0121]-[0128] plurality of solutions); and display the updated solution (Tiwari: Fig.2B element 229 sensor coverage visualization).
Tiwari does not specifically teach to generatively analyze. Tiwari does not explicitly teach (specifically the italicized limitation parts of) identifying equipment in a database based on closest matches between the optimized technical specifications and candidate technical specifications in the database, wherein the closest matches are determined by a score assigned to the candidate technical specifications.
Tierney teaches to generatively analyze the room to obtain a plurality of solutions that at least partially conform to the at least one functional requirement (mapped to BIM regenerative design rules) or equipment specification (mapped to PIM generative design rules) (Tierney: Fig.5 & [0047] at least, where the generative analysis is performed on generative design rules present on the selected building product present in the building information model (BIM) representing the claimed floor plan, and  generative design rules present on the selected building product present in the products information model (PIM) representing the available for use in BIM). The solution for placement taught in Tiwari is also addressed in the Tierney as PIM generative design rules and BIM generative design rules associated with location of installation (Tierney: Fig.4 [0035]).
Tierney also teaches identifying equipment in a database based on closest matches between the optimized technical specifications and candidate technical specifications in the database (Tierney: [0038]:
[0038] When an embodiment of the invention is selecting a building part, and the part selection fails, the embodiment selects alternate parts in an optimized iterative process to find parts that would make manufacturing, transportation, installation, or any other constraints possible. In other words, after selecting a set of products from a catalog out of which to create a building project, the embodiment does not simply stop when the selected products generate an un-manufacturable, un-transportable, or un-installable building. The embodiment chooses alternate products that match the building form within the specified tolerance, and re-checks these products. Embodiments of the invention use a variety of algorithms to improve the speed of this iterative search, including genetic algorithms, ant-colony optimization, and bee-colony optimization.

), (however does not explicitly teach the italicized limitation) wherein the closest matches are determined by a score assigned to the candidate technical specifications;
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Tierney to Tiwari to use generative design rules associated with products so they can actually be manufactured, transported and installed for the respective products selected in the BIM/floor plan. The motivation to combine would have been that Tierney automatically increases the level of detail, identifying the best product replacement for the generic product present in the BIM by accounting for the generative design rules, by replacing the more detailed product information into BIM (Tierney: [0047), akin to product replacement in Tiwary ([0119] – like replacement from manufacturer’s database based on user requirements). Further Tierney and Tiwari are analogous art in the field of annotating BIM with actual information (Tiwari:[0003], Abstract; Tierney: Fig.5 & [0047] ).
Tiwari and Tierney do not explicitly teach optimizing technical specifications that identify attributes of equipment, wherein the optimizing includes at least one of using a trained machine learning algorithm or running a plurality of simulations.
optimizing technical specifications that identify attributes of equipment, wherein the optimizing includes at least one of using a trained machine learning algorithm or running a plurality of simulations (Mair: [0026]-[0027] annotated below teaches:
[0004] Processing images or 3D mappings to perform object recognition can be accomplished in a variety of ways. One such method is using a neural network. Neural networks are machine learning models that employ one or more layers to create an output, e.g., a classification, for a received input. Some neural networks include one or more hidden layers in addition to an output layer. The output of each hidden layer is provided as an input to a next layer in the neural network, i.e., a next hidden layer or an output layer of the neural network. Each layer of the neural network generates an output from a received input in accordance with current values of a respective set of parameters. Neural networks can undergo training to increase the accuracy of the neural network outputs. 
…
[0026] The object mapping engine 120 receives the mapping 115 of the property, the image data, and the LIDAR data. Based on the received information, the object mapping engine 120 generates an object mapping 125 of the property. The object mapping 125 of the property is similar to the mapping 115 of the property, except that the object mapping 125 includes a plurality of object labels. The object labels each identify a portion of the mapping 115 as corresponding to a particular object, as well as a location of the particular object within the mapping 115 of the property. [this is considered as optimizing the technical specification of attributes (what is this object?, where is it located?) of the object with the object mapping engine 120] The object labels are determined based on identifying objects using the image data, the LIDAR data, or a combination of both, received by the object mapping engine 120.
[0056] In some implementations, the object mapping engine 220 may include an artificial neural network [this is considered as machine learning implementation of object mapping engine 120], such as a deep convolutional neural network that is configured to identify objects from the images 245 or additional sensor data 225, or of identifying objects from the mapping 215 of the property. The artificial neural network may also be capable of mapping the identified objects to appropriate areas of the property to generate the object mapping 225.
Specifically here the teaching from Mair is that it teaches identifying the component/equipment and its details as object mapping, based on artificial neural networks/machine learning (Mair: [0004]) which can be further optimized as specific component selection as disclosed in Tiwari [0118]-[0019] above; further object mapping process further provides details on mapping an object/equipment of certain type based on its location as in [0051]
[0051] The object recognition engine may consider other information in identifying objects. For example, the object recognition engine may consider the likely positioning of a particular object within a room, such that an object that resembles both a table and cabinet but that is attached to the ceiling will be identified as a cabinet, since it is unlikely that a table would be The object recognition engine may also consider the proximity of other identified objects when identifying objects. For example, an object that could be identified as either a television or a microwave but that is positioned near an object identified as a refrigerator may be identified as a microwave, because it is more likely for a microwave to be near a refrigerator than a television. Other methods of object identification may also be implemented by the object recognition engine. 
)

Mair teaches wherein the closest matches are determined by a score assigned to the candidate technical specifications (Mair: [0027][0049][0050] [0057] teaches matching generic objects to specific objects (such as sofa, TV, stove) based on a template and scoring them) ;
[0027] For example, the object mapping engine 120 can receive the image data and LIDAR data, e.g., from one or more autonomous robots that are capturing images and LIDAR measurements within the property. The object mapping engine 120 may include an object recognition engine that is capable of identifying objects from image data or LIDAR data. The object recognition engine of the object mapping engine 120 can process the image data, LIDAR data, or a combination of the image data and LIDAR data to identify objects depicted by the data. Having identified the objects depicted by the data, the object mapping engine 120 can utilize the location and orientation from which the images and LIDAR measurements were taken to determine the location of the identified objects within the property. Based on these determinations, the object mapping engine 120 can match features of the mapping 115 of the property to the detected objects, and can label those features of the mapping 115 as corresponding to specific identified objects [Emphasis on matching to specific identified object]. The object mapping engine 120 can also assign locations to each of the labels, such that each label in the object mapping 125 of the property identifies an object as well as a physical location of the object within the property.

[0049] For example, as shown in FIG. 2, the object mapping engine 220 may receive the mapping 215 of the property from the map generation engine 210. Based on images 245 and additional sensor data 255 received from the one or more autonomous robots 290, the object mapping engine may identify a plant, a sofa, a television, three stools, a counter, a stove, a table, and a shelf. Based on the location and orientation from which the images 245 and other sensor data 255 were obtained, the object mapping engine may label portions of the mapping 215 as corresponding to the identified plant, sofa, television, stools, counter, stove, table, and shelf. The object mapping engine 220 may also label each of the identified objects in the object mapping 225 with locations indicating the position or boundaries of the objects within the property.

[0050] To perform object recognition, the object mapping engine 220 may include an object recognition engine that is capable of identifying objects based on images or other sensor data. For example, the object recognition engine may identify objects based on the geometry of objects identified in the images 245 or the additional sensor data 255. For example, the object recognition engine 220 may have access to one or more object templates or object features templates that specify features of objects or parts of objects. The object recognition engine 220 may compare features derived from the image data 225 or the other sensor data 235 to identify one or more objects depicted by the image data 225 or the other sensor data 235. In some examples, objects may be described by object constellation models in which objects are described by features that are geometrically related, e.g., a particular object is described by features that are positioned relative to one another. The object recognition engine 220 may identify an object based on identifying the features of a particular object and determining that the position of those features relative to one another satisfies the object constellation model.

[0057] In other implementations, the artificial neural network of the object mapping engine 220 may not itself generate the object mapping 225, but instead, may output information that is used to generate the object mapping 225. For example, the artificial neural network may output confidence scores indicating confidences that certain images 245 or additional sensor data 255 represents certain objects, or indicating that certain areas of the mapping 215 correspond to certain identified objects. The object mapping engine 220 may use the confidence scores to designate areas of the 3D representation of the property as corresponding to particular objects.

It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mair to Tiwari to know exactly how to extract & parse information from mapping (as in Tiwari: [0011]-[0013]) to make the floor plan semantically rich demarcating the zones and objects contained within. The motivation to combine would have been that Mair teaches various method for object recognition which is used in semantic zone mapping using an artificial neural network, such as a deep convolutional neural network that is configured to identify objects from the images ([0059]) hereby further contributing to the teachings of Tiwari ([0165]). Further Tiwari and Mair are analogous art in the mapping of the properties in the 3D representation of building/floorplan/property data (Tiwari: [0011]-[0013], [0095]-[0015], Abstract, Mair: Abstract).
Regarding Claim 2
Tiwari teaches wherein the at least one processor is further configured to rate the plurality of solutions and to present an associated rating to a user (Tiwari: Fig. 2J rating as Location detection probability for Room 1 which shows two different sensor configuration with rating(Location detection probability)) .
Regarding Claim 3
Tiwari teaches wherein display includes a performance visualization (Tiwari: Fig.2B [0130]; Fig.2H[0140][0142]; Fig.2J).

Regarding Claim 4 
Tiwari teaches wherein the performance visualization is automatically updated based on the instructions to vary the particular equipment placement location (Tiwari: [0270], Fig. Fig.2B [0130] “… Once the system 100 determines the preferred locations of each component based on type, the system 100 automatically determines the optimal mounting location (i.e. ceiling, wall, corner, etc.) and orientation within a room for a given component and dynamically visualizes the coverage realized for the component on the floor plan….”, Also See [0142]).
Regarding Claim 5
Tiwari teaches wherein the plurality of solutions includes an equipment model (Tiwari: [0337] as SKU; Also see Fig.2J showing two equipment configurations for room 1, [0130][0131] and manufacturer’s specification (which includes characteristics of device) [0267]-[0279]; Also See Fig.2E).
Regarding Claim 6 
Tiwari teaches wherein receiving instructions to vary the equipment placement location further includes receiving wherein the at least one processor is further configured to receive instructions  (Tiwari : [0249]-[0251] Fig.1A showing processor for performance analysis) to vary the equipment model, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to vary the equipment model  (Tiwari: [0197]-[0207] shows the perfoming analysis based on placement and is iterative in nature [0150]).
Tierney teaches regenerative analysis (Tierney: Fig.5 & [0047]) as mapped to BIM regenerative design rules.

Regarding Claim 7 
Tiwari teaches wherein the plurality of solutions includes an equipment classification (Tiwari: e.g. [0111] classification as types of lighting associated with specific room), wherein the at least one processor is further configured to receive instructions to vary the equipment classification (Tiwari : [0113]”… The final mounting location for an electronic device can then be determined by combining other placement criteria based on device type, e.g. a door/window sensor would have to be placed on a door/window, and connectivity requirements, e.g., a device would need enough wireless signal strength from the panel to communicate its measurement back to the panel. This output may also drive requirements for sensors (e.g. movable or re-locatable PV panels…”) and wherein generatively analyzing the room to update the selected solution is further based on the instructions to vary the equipment classification (Tiwari: [0128] “… In another embodiment, mounting areas for all possible placement of windows are intersected with each other to find out which combination of intersections provides the best solution in terms of number of required sensors to protect all the available items in the room….”; [0339] as scanned tag for the classified room ). Tierney teaches regenerative analysis (Tierney: Fig.5 & [0047]) as mapped to BIM regenerative design rules.
Regarding Claim 8 
Tiwari teaches wherein the plurality of solutions includes a customized setting (Tiwari: [0242]-[0247] as parameter configuration on the component), wherein at least one processor is further configured to receive instructions to vary the customized setting (Tiwari: [0242]-[0247] parameters are adjusted based on the location of the component, Fig.4A-4B) , and wherein generatively analyzing the room to update the selected solution is further based on the instructions to vary the customized setting (Tiwari: [0207]; [0150] iterative approach; [0121]-[0128] plurality of solutions). Tierney teaches regenerative analysis (Tierney: Fig.5 & [0047]) as mapped to BIM regenerative design rules.
Regarding Claim 9 
Tiwari teaches wherein the plurality of solutions includes wiring diagrams (Tiwari: Fig.1C, [0085][0209][0325]-[0328]), and wherein at least one processor is further configured to receive instructions to vary the wiring diagrams (Tiwari: Fig.1C, [0085][0209][0325]-[0328]) , and wherein generatively analyzing the room to update the selected solution is further based on the instructions to vary the wiring diagrams (Tiwari: Fig.1C, [0085][0209][0325]-[0328] [0150]). Tierney teaches regenerative analysis (Tierney: Fig.5 & [0047]) as mapped to BIM regenerative design rules.
Regarding Claim 10 
Tiwari teaches wherein the at least one processor is further configured to receive instructions to vary two or more equipment parameters (Tiwari: [0242]-[0247] as parameter configuration on the component like tags, location, sensitivities, delay, component paring parameter in [0210], RF component parameter [0308][0316]-[0318] [0150]).
Regarding Claim 11
Tiwari teaches wherein the at least one functional requirement includes a desired equipment placement location, and wherein the user is enabled to vary the equipment placement location prior to performance of the generative analysis to obtain the plurality of solutions (Tiwari: [0207]).

Regarding Claim 12 
Tiwari teaches wherein the at least one processor is further configured to receive instructions to remove equipment, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to remove equipment (Tiwari: [0207][0150]).
Regarding Claim 13 
Tiwari teaches wherein the at least on processor is further configured to receive instructions to add equipment, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to add equipment  (Tiwari: [0207][0150]) .
Regarding Claim 14 
Tiwari teaches wherein the at least one processor is further configured to receive instructions to add at least one accessory, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to add at least one accessory (Tiwari: [0207] add equipment, [0337], [0127] adding additional sensors to provide adequate protection, [0150]). Tierney also teaches adding products from PIM (specific equipment from manufacturer) that are needed but not included in the equipment list (in BIM or the floorplan design) and would be auxillary/accessory (See Tierney: [0050]).
Regarding Claim 17
Tiwari teaches wherein the at least one processor is further configured to enable user to apply a manually modified parameter of first piece of equipment to a second piece of equipment (Tiwari: [0266] “…The WiSPA module's user interface allows a user to either modify properties for each wall segment individually, or to modify the properties simultaneously for a group of walls. The grouping can be based, for example, on user selection of wall types, e.g., perimeter walls, floors, partitions, etc.”).
Regarding Claim 19 (Updated 3/18/22)
Tiwari teaches wherein optimizing technical specifications includes running a plurality of simulation2 (Tiwari: [0151] Monte Carlo simulation to determine optimal component locations and orientations –adding to the technical specification providing a solution for equipment placement [0184] various other agent based simulation techniques, [0107] light simulation for light fixtures/luminaries).
Regarding Claim 20
Teachings of Tiwari and Tierney are shown in the parent claim 1. 
Tiwari teaches mapping the room (Tiwari: [0011]-[0013]) to demarcate it. Tiwari does not teach receiving the floor plan demarcating contours of a room includes performing machine learning methods on the floor plan to demarcate the contours of the room.
Mair teaches wherein receiving the floor plan demarcating contours of a room includes performing machine learning methods on the floor plan to demarcate the contours of the room (Mair: [0059] “…The semantic zone mapping engine 230 may include a semantic mapping neural network that is an artificial neural network, such as a deep convolutional neural network, configured to process the object mapping 225. …”; [0031] “…For example, semantic zones may include regions of a property identified as a kitchen, living room, closet, bedroom, bathroom, garage, shed, hallway, workshop, pantry, foyer, dining room, laundry room, or any other type of zone …”; [0034] “…The semantic zone mapping engine 130 may also assign locations to each of the semantic zones. For example, each semantic zone may be associated with information that specifies its dimensions, coordinates, boundaries, or other information indicating the location of the semantic zone within the property.”).
	Motivation to combine Tiwari and Tierney is same as in claim 1.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mair to Tiwari to know exactly how to extract & parse information from mapping (as in Tiwari: [0011]-[0013]) to make the floor plan semantically rich demarcating the zones. The motivation to combine would have been that Mair teaches various method for object recognition which is used in semantic zone mapping using an artificial neural network, such as a deep convolutional neural network that is configured to identify objects from the images ([0059]) hereby further contributing to the teachings of Tiwari ([0165]). Further Tiwari and Mair are analogous art in the mapping of the properties in the 3D representation of building/floorplan/property data (Tiwari: [0011]-[0013], [0095]-[0015], Abstract, Mair: Abstract).
Regarding Claim 21
Tiwari teaches wherein the contours of a room are identified using at least one of a geometric analysis (Tiwari: [0095]-[0115] mapping module doing geometric analysis to capture data and identify different features such as walls, ceilings, [0100] “….During the process of capturing the room, the user also points the laser and records the locations of room details of interest, for example, doors, windows, etc. into the mapping module. The room details could include, but are not limited to, thermostats, HVAC ducts, light sources, smoke alarms. CO2 sensors, sprinkles, plug sockets, intrusion sensors…”), semantic analysis (Tiwari: [0165]-[0171]) or machine learning method.
Regarding Claim 22
Tiwari teaches wherein the equipment specification is associated with a sensor (Tiwari: [0124][0125][0131]) .
Regarding Claim 23
Tiwari teaches wherein the generative analysis is performed on a cloud-based system (Tiwari: [0085] “…The server 114a along with the database may take the form of a web application hosted on a webserver or a cloud computing platform, located at a different location, which is accessible by various customer entities to perform different tasks across the three process stages….”) .
Regarding Claim 24
Tiwari teaches wherein the solution is selected by a user (Tiwari: [0207]).
Regarding Claim 25
Tiwari teaches wherein the varying the location includes at modifying least one of an equipment height (Tiwari: [0133][0138]) or an equipment orientation (Tiwari: [0134][0144]).
----- This page is left blank after this line -----


Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tiwari, in view of Tierney, in view of Mair, further in view of Dharmalingam; Vinoth et al (USPGPUB No. 20160239199).
Regarding Claim 15
Teachings of Tiwari and Tierney are shown in the parent claim 1. 
Tiwari teaches wherein the at least one processor is further configured to enable the user to copy one piece of equipment manually modified from the updated solution as (Tiwari: [0243]-[0247] showing modified components from updated solution based on the various inputs; [0207] shows addition of the components; [0246] shows same tags for the components/equipment that are co-located in same room/zone like kitchen).
Tiwari does not explicitly teach copy one piece of equipment manually.
Dharmalingam teaches wherein the at least one processor is further configured to enable the user to copy one piece of equipment manually (Dharmalingam: [0031]).
Motivation to combine Tiwari and Tierney is same as in claim 1.
Motivation to combine Mair and Tiwari is same as in claim 1.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Dharmalingam to Tiwari to be able to copy building information model objects/components/equipment. The motivation to combine would have been that different components in Tiwari have different parameter and may belong to different type leading to copy creating different type of component. Dharmalingam cures this deficiency by providing a class based copy (Dharmalingam: [0031]). Additionally Dharmalingam and Tiwari are analogous art in the field of building information .
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tiwari, in view of Tierney, in view of Mair, further in view of Rom; Shay et al (USPGPUB No. 20200082633).
Regarding Claim 16 (Updated 4/22/21)
Teachings of Tiwari and Tierney are shown in the parent claim 1. Tiwari teaches some of this limitation as snapping the component to a location (Tiwari: [0139]).
Tiwari and Tierney do not teach wherein the at least one processor is further configured to receive instructions to lock a manually modified parameter associated with at least one piece of equipment, and wherein generatively analyzing the room to update the selected solution is further based on the instructions to lock the manually modified parameter.
Rom teaches wherein the at least one processor is further configured to receive instructions to lock a manually modified parameter associated with at least one piece of equipment (Rom: Abstract; [0033][0041] & Fig.3)  and wherein generatively analyzing the room to update the selected solution is further based on the instructions to lock the manually modified parameter  (Rom: [0035] Fig. 3 element 335).
Motivation to combine Tiwari and Tierney is same as in claim 1.
Motivation to combine Mair and Tiwari is same as in claim 1.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Rom to Tiwari to lock position of the placed added virtual objects in the floor layout specifically when modeling using a mobile device (Tiwari: [0010]) which has limited 
Relevant Prior Art of Record
US PGPUB No. 20090248687 by Su; Qi et al teaches method for analyzing a listing object to define a match to a candidate object among many possible candidate objects. The matching feature vector may include scores or tags based on common or differentiating features between the candidate object and the listing object. [0007]. This is well known technique and may be used in future rejection. 
US Patent No. 9229930 by Sundara; Seema et al relates to the field of information retrieval using a semantic content search operator and more particularly to techniques for normalized ranking of semantic query search results. 
---- This page is left blank after this line ----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Thu, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Friday, March 18, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g. applicant cited specification ¶[0167] [a]n optimization process may use generic technical
        specifications of devices (e.g. a technical characteristic of various fields of view of sensors) in order to identify an optimal generic technical specification for the piece of equipment. Once a generic specification has been identified (e.g. horizontal field of view of 40 degrees, and vertical field of view of 60 degrees), the generative analysis process may then seek the closet match to the generic technical specification within a database containing a plurality of technical specifications including equipment models. 
        2 See specification [0170] related to placement, which optimizes the technical specification of placement.